Citation Nr: 1425359	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent disabling for lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent disabling for chondromalacia of the left knee.

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned in March 2013.  The transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran received continuous treatment from VA; however, records regarding treatment since May 2012 have not been associated with the claims file.  On remand, attempt must be made to obtain and associate with the claims file VA treatment records dated since May 2012.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013). 

Numerous VA notes dated between April 2005 and January 2012 reveal that records were scanned and are "viewable in VISTA."  The Board does not have access to VISTA and it is unclear whether these scanned records have been associated with the claims file.  Thus, on remand, attempts should be made to associate the scanned records with the claims file.

Records associated with the Veteran's claim for Social Security Administration (SSA) benefits indicate that the Veteran reported treatment at Lexington Medical Center.  Although a response indicates that Lexington Medical Center Extended Care does not have records regarding the Veteran, it is unclear whether Lexington Medical Center possesses records regarding the Veteran.  As such, on remand attempts must be made to obtain these records.

The most recent VA examination evaluating the Veteran's joint and spine disabilities was performed in October 2010 and the most recent VA examination evaluating the Veteran's PTSD was performed in March 2012.  Subsequent to these examinations, the Veteran has undergone pain injections in the back and reported at a hearing before the undersigned in March 2013 that surgery has been considered for the back and knees.  In regard to his PTSD, the Veteran reported in March 2013 that he has daily panic attacks.  This evidence indicates that the Veteran's conditions may have worsened since the prior examinations.  Therefore, remand is necessary for the Veteran to be afforded contemporaneous VA examinations to assess the current nature, extent and severity of his spine, knee, and PTSD disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the claim for TDIU, a review of the record shows that this matter was denied in the July 2010 rating action on appeal.  Although the Veteran did not appeal the determination regarding TDIU, a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the March 2013 hearing, the Veteran indicated that he has a part time job, but was not working due to his spine, knees, and PTSD.  In light of the Veteran's contentions, the Board finds that his claim for a TDIU rating has been re-raised by the record and remains for consideration.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009).  

As there is evidence that the Veteran may be unemployable the Veteran must be afforded a VA medical examination in regard to whether he is unemployable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated subsequent to May 2012.

2.  Attempt to associate with the claims file notes reportedly scanned into VISTA as identified in VA notes dated between April 2005 and January 2012.  

3.  After obtaining any necessary authorization, attempts must be made to obtain records regarding the Veteran's treatment at Lexington Medical Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder and all pertinent records should be made available to the examiner for review.  All indicated tests should be performed. The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  The examiner should specifically identify the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.  

5.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his back and left knee disabilities.  The claims folder and all pertinent records should be made available to the examiner for review.   

The examiner should identify all back and left pathology found to be present, to include any neurological manifestations related to the back.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  

6.  Thereafter, the Veteran should be afforded a VA medical examination to evaluate the impact of the Veteran's service-connected disabilities on his occupational functioning, to include his ability to secure and follow substantially gainful employment.  The claims folder and all pertinent records should be made available to the examiner for review.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (PTSD, evaluated as 50 percent disabling; pseudofolliculitis barbae and acne keloids, 30 percent; lumbosacral strain, 20 percent; left shoulder, 20 percent; left ankle sprain, 10 percent; and left knee chondromalacia, 10 percent) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

